Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Ashley P., 74 AD3d 1075, 1075-1076 [2010]; Matter of Eddie J., 68 AD3d 870 [2009]; cf. People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to support the finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [2]). Moreover, upon the exercise of our factual review power (cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (see Matter of Robert A., 57 AD3d 770, 771 [2008]; Matter of Jennifer B., 45 AD3d 589 [2007]; Matter of Willie W., 32 AD3d 479, 480 [2006]; Matter of Felix D., 30 AD3d 598, 599 [2006]). Covello, J.E, Dickerson, Eng and Sgroi, JJ., concur.